Citation Nr: 1753395	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and mood disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.H.


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2014, the Veteran and his girlfriend presented sworn testimony during a hearing held at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

 In January 2014, February 2015, and April 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.  See Stegall v. West, 11 Vet.App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against a finding that an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and mood disorder, had an onset in service or is otherwise related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and mood disorder, have not been met.  38 U.S.C. §§ 1131, 5103, 5103A (2014); 38 C.F.R. § 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The matter was most recently remanded in April 2016 for the purpose of obtaining an addendum medical opinion.  Such an opinion was obtained in August 2016.  There has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A diagnosis or opinion by a medical professional is not conclusive, and is not entitled to absolute deference. The United States Court of Appeals for Veterans Claims has provided extensive guidance for weighing medical evidence.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also, Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Regarding the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, the Board concedes that the Veteran has a current diagnosis for such condition.  VA compensation and treatment notes reflect multiple acquired psychiatric diagnoses, to include major depressive disorder, anxiety disorder and undifferentiated schizophrenia.  Multiple psychiatric diagnoses were acknowledged in the report of the June 2015 VA compensation examination.  Accordingly, the first criterion for establishing service connection has been met.  Therefore, the question becomes whether this condition is related to service.

The Veteran contends that his symptoms of an acquired psychiatric disorder began when he was stationed in Korea and had feelings of anxiety and homesickness.  (Hearing Testimony (HT) p. 4).  At the April 2014 hearing, he testified that he believed his was depressed because he went into the service at a young age, was far away from home for the first time, and he did not realize what he was getting into when he joined the military.  (HT p. 5).  The Veteran stated that he didn't realize that his depression was a problem until his family and friends mentioned it, and that he was in denial that he had a psychiatric condition.  (HT p. 5).  He asserts that his symptoms worsened after service and prevented him from being able to hold a steady job.  (HT pp. 5-6).

The Veteran stated that he self-medicated by drinking, and was provided alcohol through the Army base.  (Correspondence, March 2012, VA examination, June 2015).  In his statements to the Board, the Veteran admitted that he was unaware that excessive usage of alcohol and drugs could lead to mental health issues.  (Correspondence, March 2012).

The Veteran underwent a VA mental health examination in June 2015.  The examiner noted that it was not psychologically possible to separate out symptoms of depression from symptoms of substance abuse.  The examiner indicated that the Veteran's treatment for severe mood symptoms, based on review of extensive treatment records, was invariably in the context of being under the influence of alcohol or drugs or dealing with the negative consequences of alcohol/drug dependence.  The examiner opined that it was at least as likely as not that the alcohol and drug abuse preceded significant mood symptoms and that there is no evidence to suggest that the Veteran would have developed significant mood symptoms apart from his substance abuse.  The examiner stated that the onset of the Veteran's alcohol abuse pre-dated his entry into service, but got worse during service.  

The Board determined that there is no evidence that the Veteran's alcohol abuse began prior to his entry into service, and remanded the case in April 2016 for a clarified opinion that considered the Veteran's alcohol abuse to have started after entry into service.  The Board also notes that there are no in-service records of mental health treatment.

In an August 2016 addendum report, the June 2015 VA examiner opined that it is less likely as not that the Veteran's diagnosed major depressive disorder was incurred during service or is related to service.  The examiner explained that the Veteran's feelings of anxiety and homesickness while he was overseas was not uncommon and was not the same as having a mental illness.  Further, the examiner stated that the Veteran's contention that his drinking and substance abuse were self-medicating is inconsistent with treatment records since his separation.  The examiner noted that the Veteran's mental health treatment notes started over 15 years after discharge from the military.  The examiner explained that if depression and/or anxiety had been the cause for the Veteran's severe alcohol and drug use, the symptoms of these mental conditions would be ever-present in his mind while seeking treatment.

The examiner stated that severe and chronic chemical dependency, particularly alcohol and cocaine, can cause depression directly, and can also cause profound social and occupational impairment, which can cause depression and anxiety.  The examiner further opined that it is more likely that chronic abuse of substances has caused the Veteran's mental health problems, versus the other way around.

The Board finds the VA medical opinions and accompanying rationales to be persuasive in determining the Veteran's acquired psychiatric disorder to be more likely than not caused by his alcohol and substance abuse and not as a result of military service.

The Board notes that the Veteran's alcohol and substance abuse constitute willful misconduct for which VA compensation cannot be paid. As to the Veteran's diagnosed alcohol and substance abuse subsequent to military service, compensation cannot be paid if a disability is a result of a person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. § 1131.  As such, any disability that resulted from the Veteran's alcohol and substance abuse cannot be service connected.

The Board notes the only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes his conditions are related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of his acquired psychiatric disorder is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against the claim.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of the claim for entitlement to service connection for an acquired psychiatric disorder must be denied.



ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder anxiety disorder and mood disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


